982 So. 2d 1237 (2008)
STATE of Florida, Appellant,
v.
Zhang YU, Appellee.
No. 5D07-1181.
District Court of Appeal of Florida, Fifth District.
May 30, 2008.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellant.
Eric J. Dirga of Eric J. Dirga, P.A., Orlando, for Appellee.
PER CURIAM.
Based on State v. Nguyen, 980 So. 2d 1189 (Fla. 5th DCA 2008), we reverse the lower court's order and remand this cause with instructions to reinstate the information.
REVERSED and REMANDED.
SAWAYA, TORPY and EVANDER, JJ., concur.